              Case 2:09-cr-00047-RSM Document 42 Filed 03/02/21 Page 1 of 2



 1                                                           Chief Judge Richard S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE
 9
10   UNITED STATES OF AMERICA,                       No. CR09-047 RSM
11                           Plaintiff,
12                   v.
13   KARAN SINGH DHILLON,                            ORDER OF DISMISSAL
14
                             Defendant.
15
16
17
18         This matter comes before the Court upon the notice of the United States for leave
19 to dismiss all pending charges in this matter as to fugitive KARAN SINGH DHILLON,
20 defendant.
21         IT IS HEREBY ORDERED:
22         All pending counts in the above-captioned case against the above-captioned
23 Defendant are dismissed, without prejudice.
24 //
25 //
26
27
28

     Order of Dismissal -- 1                                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     United States v. Dhillon, CR09-047 RSM
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:09-cr-00047-RSM Document 42 Filed 03/02/21 Page 2 of 2



 1         The outstanding warrant shall be quashed.
 2
 3         DATED this 2nd day of March, 2021.
 4
 5
 6
 7
 8
                                              A
                                              RICARDO S. MARTINEZ
 9                                            CHIEF UNITED STATES DISTRICT JUDGE

10
11
   Presented by:
12 s/ Sarah Y. Vogel
13 SARAH Y. VOGEL
   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order of Dismissal -- 2                                     UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
     United States v. Dhillon, CR09-047 RSM
                                                                  SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
